Citation Nr: 0524255	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected varicosities of the right lower 
extremity, from May 28, 1999, to March 2, 2003.

2.  Entitlement to a rating higher than 20 percent for 
service-connected varicosities of the right lower extremity, 
from March 3, 2003, to the present.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and 
granted the veteran a 10 percent rating for varicosities of 
the right lower extremity.  In March 2003, the veteran 
testified before the Board at a hearing that was held at the 
Montgomery, Alabama RO.  In December 2003, the Board remanded 
the issue for further development.  By a January 2005 rating 
decision, the RO increased to 20 percent the rating for his 
varicosities, effective March 3, 2003.  As these evaluations 
are less than the maximum available rating, the issue remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  From May 28, 1999, to March 2, 2003, the veteran's 
service-connected varicosities produced no more than 
intermittent edema, with symptoms relieved by elevation of 
the extremity or compression hosiery.

3.  Since March 3, 2003, the veteran's lower right leg 
varicosities produce persistent edema, incompletely relieved 
by elevation of the extremity, but do not produce persistent 
stasis pigmentation, eczema, or ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for varicosities of the lower right leg have not been met 
from May 28, 1999, to March 2, 2003.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

2.  The criteria for a rating higher than 20 percent for 
varicosities of the lower right leg have not been met since 
March 3, 2003.  38 U.S.C.A. §1155 (West 2003); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diagnostic Code (DC) 7120 provides for the evaluation of 
varicose veins.  A 20 percent rating is warranted for 
persistent edema that is incompletely relieved by elevation 
of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.119, DC 7120 
(2004).

The veteran asserts that he is entitled to a higher initial 
rating under DC 7120 because his varicosities are more 
disabling than the assigned ratings provide.  

A review of the veteran's service medical records shows that 
in early February 1962 he was treated and prescribed 
compression hosiery for varicose veins in the right leg with 
pain in the calf and popliteal region.  Later that month he 
again complained of considerable pain related to varicose 
veins, despite wearing compression hosiery.  He was excused 
from physical training and advised to wear the stocking for 
90 days, at which time he was to be evaluated for surgery.  
The Board notes, however, that there are no further treatment 
records or complaints related to varicose veins, including in 
his report of examination at separation.  

In April 1973, the veteran underwent a private vein-stripping 
procedure on his right lower extremity without complications.  
Over the years after the surgery, the varicose veins 
reappeared.

At a December 1999 VA compensation and pension examination 
for varicose veins, the veteran reported experiencing 
increasing pain and swelling in his lower right leg after 
walking and standing for long periods, for which he 
occasionally had to put on support hose.  He reported aching, 
fatigue, and numbness in his right lower leg, especially when 
wearing the support hose.  The veteran stated that he took no 
regular medication aside from aspirin.  On physical 
examination, the examiner noted a scar from a previous vein 
stripping surgery in the area of the saphenous vein and where 
a craniotomy was done.  His right foot and lower leg were 
noted to be slightly swollen, and a number of soft veins were 
noted to be protruding in his right calf.  There was no 
change in pigmentation of the leg.

Letters dated in June and July of 1999 from private 
physicians Ralph N. Wesley, M.D., and John H. Campbell, M.D., 
respectively, report that the veteran received supportive 
treatment for varicose veins which were believed to be 
related to the varicosities for which he was treated during 
service.  A May 2002 letter written by Dr. Wesley indicated 
that the veteran was currently receiving treatment for severe 
venous insufficiency of the lower extremities.  The Board 
notes, as an aside, that Dr. Wesley has treated the veteran 
for approximately 30 years.  Despite repeated requests by VA 
for all treatment records relating to the veteran's varicose 
veins, Dr. Wesley has, rather than submitting actual 
treatment records, responded by submitting letters that 
indicate that he has treated and is currently treating the 
veteran for his varicosities, among other things.  The Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, recons. denied, 
1 Vet. App. 406 (1991) (per curiam).  If the veteran has or 
is aware of treatment records relating to his claim, he has a 
duty to provide them to VA.  Id.  

A VA outpatient treatment record dated in October 2000 noted 
that the veteran experienced intermittent pain related to his 
varicose veins.  Examination revealed no ulcers.  A February 
2001 treatment record noted that the veteran had recurrent 
moderate varicose veins, but wore support hose with "good 
results."

For the period from May 28, 1999, to March 2, 2003, the Board 
finds that the veteran is not entitled to a rating higher 
than 10 percent.  During this period, the veteran's 
varicosities have been shown to be productive of pain and 
swelling upon prolonged standing or walking, with objective 
findings of varicosities in the right lower extremity.  On 
examination in December 1999, the veteran's right foot and 
lower leg were noted to be slightly swollen.  However, the 
veteran at that time reported relief of symptoms with 
elevation of the leg and use of support hose.  Accordingly, 
there is not "persistent" edema of the right leg.  Further, 
the examination revealed no stasis dermatitis or ulcerations.  
The veteran's varicosities more nearly approximate the 
criteria for a 10 percent rating under DC 7120, than the 
criteria for a next higher rating, and thus the 10 percent 
rating assigned is appropriate.  38 C.F.R. § 4.7.  The Board 
concludes that at no time between May 28, 1999, and March 2, 
2003, have the veteran's varicose veins been more than 10 
percent disabling.

In March 2003, the veteran again underwent VA examination of 
his varicose veins.  At that time, the veteran reported that 
he had varicosities of his right lower leg which had worsened 
over the years.  He reported that the symptoms associated 
with his varicose veins worsened after prolonged periods of 
standing, such as were required as a part of his employment, 
and that he had retired early, in part due to this pain and 
swelling.  After a long day at work, his ankles would swell 
and he would have aching pain in his right lower extremity.  
He reported wearing compression hosiery on most days, but was 
not wearing any at the time of the examination.  He reported 
that his veins had never broken down, opened, or wept, but 
that he had had pain and abnormal sensations after standing.  
He had edema of his ankle that would be relieved with 
overnight elevation.  He avoided standing for long periods of 
time.  His only medication was noted to be aspirin.  On 
physical examination, he was noted to not have any edema.  

Later in March 2003, the veteran testified before the Board.  
The veteran reported that his right ankle swelled after 
prolonged periods of standing, and that he experienced 
discomfort in his right lower extremity after being in one 
position for an extended period of time.  He reported that 
his skin "gets blue" when his ankle swells.  It was noted 
that he used a cane to assist ambulation when he did not know 
how far he would have to walk.

In August 2004, Dr. Wesley wrote a letter to the RO that 
stated that the veteran had severe venous insufficiency of 
the legs with stasis changes.  He further stated that edema 
and pain restrict his activity and strength, contributing to 
his weakness and debility.

The Board finds that the record does not support a disability 
evaluation higher than 20 percent from March 3, 2003 to the 
present.  While Dr. Wesley noted "stasis changes," stasis 
changes do not amount to the persistent stasis pigmentation 
required for a higher rating of 40 percent.  Further, there 
is no evidence of eczema or intermittent ulceration.  Without 
evidence of persistent stasis pigmentation or eczema, the 
current findings do not more nearly approximate or equate to 
the criteria for a 40 percent rating, and thus the current 20 
percent rating is appropriate.  38 C.F.R. § 4.7.

The Board concludes that the veteran's varicose veins do not 
warrant an increased initial rating for either the period 
between May 28, 1999, and March 2, 2003, or for the period 
from March 3, 2003, to the present.  The evidence shows that 
at no time between May 28, 1999, and March 2, 2003, were the 
veteran's varicosities more than 10 percent disabling, nor 
have his varicosities been more than 20 percent disabling 
since March 3, 2003.  Thus, higher staged ratings are not 
warranted.  See Fenderson, supra.  As the preponderance of 
the evidence is against the claim for an increased initial 
rating, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in December 1999.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in November 2002, March 2003, 
January 2004, June 2004, and August 2004; a statement of the 
case in April 2000; and supplemental statements of the case 
in January 2002 and January 2005 which included the full text 
of 38 C.F.R. § 3.159.  There was no harm to the appellant, as 
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  See Wood, supra.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.









ORDER

A higher rating for service-connected varicosities of the 
right lower extremity, from May 28, 1999 to March 3, 2003 is 
denied.

A higher rating for service-connected Type II varicosities of 
the right lower extremity, since March 3, 2003 is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


